Name: 2007/785/EC: Commission Decision of 3 December 2007 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the United Kingdom, Romania and Poland (notified under document number C(2007) 6109) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  international trade;  agricultural activity;  agricultural policy;  health;  animal product
 Date Published: 2007-12-04

 4.12.2007 EN Official Journal of the European Union L 316/62 COMMISSION DECISION of 3 December 2007 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the United Kingdom, Romania and Poland (notified under document number C(2007) 6109) (Text with EEA relevance) (2007/785/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (3), and in particular Article 63(3) thereof, Whereas: (1) Commission Decision 2006/415/EC of 14 June 2006 concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community and repealing Decision 2006/135/EC (4) lays down certain protection measures to be applied in order to prevent the spread of that disease, including the establishment of areas A and B following a suspected or confirmed outbreak of the disease. (2) Following an outbreak of highly pathogenic avian influenza of H5N1 subtype in the United Kingdom in the county of Suffolk, Decision 2006/415/EC was amended by Decision 2007/731/EC (5), in order to amend the Annex to Decision 2006/415/EC. (3) The protection measures taken by the United Kingdom pursuant to Decision 2006/415/EC, including the establishment of areas A and B, as provided for in Article 4 of that Decision, have now been reviewed within the framework of the Standing Committee on the Food Chain and Animal Health. (4) As a further outbreak of the disease has occurred in the restricted area, the delineation of the area under restriction and the duration of the measures should be modified to take account of the epidemiological situation. (5) Following an outbreak of highly pathogenic avian influenza of H5N1 subtype in a backyard flock in Romania in the county of Tulcea, Decision 2006/415/EC was amended by Decision 2007/770/EC (6), in order to amend the Annex to Decision 2006/415/EC. (6) The protection measures taken by Romania pursuant to Decision 2006/415/EC, including the establishment of areas A and B, as provided for in Article 4 of that Decision, have now been reviewed within the framework of the Standing Committee on the Food Chain and Animal Health. (7) Poland has notified the Commission of two outbreaks of highly pathogenic avian influenza of subtype H5N1 in poultry holdings in the county of BrudzeÃ  DuÃ ¼y on its territory and has taken the appropriate measures as provided for in Decision 2006/415/EC, including the establishment of Areas A and B as provided for in Article 4 of that Decision. (8) The Commission has examined those measures in collaboration with Poland, and is satisfied that the borders of Areas A and B established by the competent authority in that Member State are at a sufficient distance to the actual location of the outbreak. Areas A and B in Poland can therefore be confirmed and the duration of that regionalisation fixed. (9) Decision 2006/415/EC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/415/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 December 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33, as corrected by OJ L 195, 2.6.2004, p. 12). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 10, 14.1.2006, p. 16. (4) OJ L 164, 16.6.2006, p. 51. Decision as last amended by Decision 2007/770/EC (OJ L 311, 29.11.2007, p. 45). (5) OJ L 295, 14.11.2007, p. 28. (6) OJ L 311, 29.11.2007, p. 45. ANNEX ANNEX PART A Area A as established in accordance with Article 4(2): ISO Country Code Member State Area A Date until applicable Article 4(4)(b)(iii) Code (if available) Name UK UNITED KINGDOM SUFFOLK 00162 NORFOLK 00154 Protection zone: Area comprising that part of the counties of Suffolk and Norfolk contained within circles of radius 3 kilometres, centred on grid references TM 06178 76666 and TL 9506381001 (1). 19.12.2007 SUFFOLK 00162 NORFOLK 00154 Surveillance zone: Area comprising that part of the counties of Suffolk and Norfolk contained within circles of radius 10 kilometres, centred on grid references TM 06178 76666 and TL 9506381001 (1). RO ROMANIA 00038 Protection zone: Murighiol 31.12.2007 00038 Surveillance zone: Dunavatu de Jos Dunavatu de Sus Colina Plopu Sarinasuf Mahmudia PL POLAND MAZOWIECKIE VOIVODSHIP 01400 PÃ ock district Protection zone: County of BrudzeÃ  DuÃ ¼y: GÃ Ã ³wina GorzechÃ ³wko Gorzechowo MyÃ liborzyce Rembielin Rokicie SiecieÃ  SiecieÃ  Rumunki Strupczewo DuÃ ¼e Uniejewo WiÃcÃ awice County of Nowy DuninÃ ³w: Karolewo Nowa WieÃ  Nowy DuninÃ ³w 31.12.2007 KUJAWSKO-POMORSKIE VOIVODSHIP 00400 WÃ ocÃ awek district Protection zone: County of WÃ ocÃ awek of: Skoki DuÃ ¼e Skoki MaÃ e MAZOWIECKIE VOIVODSHIP 01400 PÃ ock district Surveillance zone: County of BrudzeÃ  DuÃ ¼y: BÃ dkowo BÃ dkowo Jeziorne BÃ dkowo KoÃ cielne BÃ dkowo Podlasie BÃ dkowo Rochny Biskupice BrudzeÃ  DuÃ ¼y BrudzeÃ  MaÃ y Cegielnia Cierszewo Izabelin Janoszyce Karwosieki Cholewice KÃ obukowo KrzyÃ ¼anowo Lasotki Murzynowo Noskowice ParzeÃ  ParzeÃ  JanÃ ³wek Patrze Radotki Robertowo SikÃ ³rz Sobowo SuchodÃ ³Ã  Turza MaÃ a Turza Wielka Wincentowo Winnica ZdziÃbÃ ³rz Ã »erniki County of Stara BiaÃ a: Brwilno GÃ ³rne Kobierniki Kowalewko Ludwikowo MaÃ kowo Maszewo DuÃ ¼e Srebrna Ulaszewo Wyszyna County of Nowy DuninÃ ³w: Brwilno Dolne Brzezinna GÃ ³ra DuninÃ ³w DuÃ ¼y Grodziska JeÃ ¼owo Kamion Kobyla GÃ ³ra Ã rodoÃ  Stary DuninÃ ³w Studzianka Wola BrwileÃ ska MAZOWIECKIE VOIVODSHIP 01400 Sierpc district Surveillance zone: County of Mochowo: BÃdorzyn. Grodnia Ã ukoszyn Ã ukoszyno Biki KUJAWSKO-POMORSKIE VOIVODSHIP 00400 WÃ ocÃ awek district Surveillance zone: County of WÃ ocÃ awek: DÃ b MaÃ y DÃ b Polski DÃ b Wielki Dobiegniewo Jazy KUJAWSKO-POMORSKIE VOIVODSHIP 00400 Lipno district Surveillance zone: County of DobrzyÃ  nad WisÃ Ã : Chalin Chudzewo DobrzyÃ  nad WisÃ Ã Kamienica Ã agiewniki Lenie Wielkie MichaÃ kowo MokÃ ³wko Mokowo PÃ omiany Ruszkowo Wierznica Wierzniczka County of TÃ uchowo: Trzcianka PART B Area B as established in accordance with Article 4(2): ISO Country Code Member State Area B Date until applicable Article 4(4)(b)(iii) Code (if available) Name UK UNITED KINGDOM NORFOLK 00154 SUFFOLK 00162 The districts of: Babergh Breckland Forest Heath Ipswich Mid Suffolk Norwich St Edmundsbury South Norfolk Suffolk Coastal Waveney 19.12.2007 RO ROMANIA 00038 County of Tulcea 31.12.2007 PL POLAND MAZOWIECKIE VOIVODSHIP 01400 PÃ ock district Counties of: Bielsk BodzanÃ ³w BrudzeÃ  DuÃ ¼y Bulkowo Drobin GÃ bin Ã Ã ck MaÃ a WieÃ  Nowy DuninÃ ³w Radzanowo SÃ ubice SÃ upno Stara BiaÃ a StaroÃ ºreby WyszogrÃ ³d 31.12.2007 PÃ ock city Gostynin district Counties of: Gostynin Pacyna Sanniki Szczawin KoÃ cielny Sierpc district Counties of: Gozdowo Mochowo RoÃ ciszewo Sierpc Szczutowo Zawidz KUJAWSKO-POMORSKIE VOIVODSHIP 00400 WÃ ocÃ awek district Counties of: Baruchowo Boniewo BrzeÃ Ã  Kujawski ChoceÃ  Chodecz Fabianki Izbica Kujawska Kowal Lubanie LubieÃ  Kujawski Lubraniec WÃ ocÃ awek KUJAWSKO-POMORSKIE VOIVODSHIP 00400 Lipno district Counties of: Bobrowniki Chrostkowo DobrzyÃ  nad WisÃ Ã KikÃ ³Ã  Lipno SkÃpe TÃ uchowo Wielgie WÃ ocÃ awek city (1) The grid reference is a British National Grid reference.